McCALEB, Chief Justice
(concurring specially):
I fully subscribe to the views expounded in the main opinion. It seems to me that to construe the statute in any context other than the majority view leads to a manifest absurd consequence (an interpretation to be avoided by the Courts) which would require a second primary whenever any one of multiple candidates for the same office should die within thirty days of the day fixed for the primary election. Such a costly and inconvenient procedure was never contemplated by the legislature, in my opinion.
Moreover, albeit we have refrained from dismissing his suit on this basis, it is clear that Mr. Baker, as an elector and taxpayer, has no legal interest or standing to enforce the action he has filed herein. The ruling of the Committee has not adversely affected him in any way — for he neither seeks to become a candidate of the Democratic party for nomination as United States Senator, nor has he been deprived of his right of suffrage to vote in the election.